Exhibit 10.19




Addendum Agreement




This Addendum Agreement (“Agreement”) is entered into by and among Empire Energy
Corporation International, a Nevada corporation (“Maker”) and RAB Special
Situations (Master) Fund Limited (together with its successors, representatives,
and permitted assigns, the “Holder”), effective as of March 14, 2009 (the
“Effective Date”).




WITNESSETH:




WHEREAS, on the 14th day of March 2006 the Holder loaned One Million Five
Hundred Thousand Dollars (US$1,500,000) to the Maker and, in consideration for
the Maker issuing a 6% Convertible Debenture (represented by certificate number
CD-001)(the “Debenture”), convertible into shares Class A, US$0.001 par value,
common stock of Maker (the “Common Shares”), with the initial conversion price
of US$0.15 per share (the “Debenture Conversion Price”), and Class A and Class B
warrants (represented by certificates numbers WA-1 and WB-1, respectively)
exercisable to purchase 8,550,000 and 5,000,000 Common Shares, respectively (the
“Warrants”), at the initial exercise price of US$0.13 and US$0.18, respectively
(respectively, each, the “Warrant Exercise Price”), expiring on March 21, 2009
(the “Warrant Expiry Date”); and




WHEREAS, the parties acknowledge that (i) certain provisions of the Debenture
and the Warrants (the “Ratchet”) provide for an adjustment of the Debenture
Conversion Price with respect to the Debenture and the Warrant Exercise Price
with respect to the Warrants based on the subsequent issuance of Common Shares,
Common Share equivalents or other instruments convertible into Common Shares at
a price that is less than the conversion price or exercise price and (ii) the
Ratchet was triggered by an issuance of securities by the Maker and each of the
Debenture Conversion Price and the Warrant Exercise Price were adjusted to
US$0.07 per share (the “Adjusted Conversion Price” and “Adjusted Exercise
Price”, respectively);




WHEREAS, the parties disagree on the maturity date of the Debenture (the
“Maturity Date”) and desire to eliminate any and all uncertainty with respect to
the status of the Debenture and the due date;




WHEREAS, in an effort to support the Maker’s ability to finance its business
operations and in consideration for other undertakings set forth in this
Agreement, the parties agree (i) to amend, restate and ratify March 14, 2011 as
the Maturity Date of the Debenture; (ii) Holder will agree to amend Section 1.2
of the Debenture to permit the accrual of interest payments during the term of
the Debenture; (iii) the Maker will reissue a new amended and restated debenture
certificate reflecting the March 14, 2011 Maturity Date and the Adjusted
Conversion Price, in substantially the form attached hereto as Exhibit A; (iv)
the Warrant Expiry Date for each of the Warrants will be extended to March 21,
2014; (v) the Maker will reissue new amended and restated warrant certificates
representing the Warrants with the amended Warrant Expiry Date in substantially
the forms attached hereto as Exhibit B and Exhibit C, respectively; (vi) Holder
will waive any and all defaults on the part of Maker related to or arising from
the Debenture or the Warrants which may have occurred prior to the date of this
Agreement; (vii) Maker will waive any and all defaults on the part of Holder
relating to conduct related to or arising from the Debenture or the Warrants
which may have occurred prior to the date of this Agreement; and (viii) Maker
will issue Holder a Class C Warrant exercisable to purchase 7,500,000 Common
Shares at US$0.07 per share, expiring March 21, 2014, in substantially the form
attached hereto as Exhibit D.




NOW THEREFORE, the parties to this Agreement, for and in consideration of the
mutual covenants, promises and agreements contained herein, the adequacy of
which is hereby approved, agree as follows:




1.

Ratification of Maturity Date of the Debenture.  Each of the Maker and the
Holder agree, ratify and confirm that the Maturity Date of the Debenture
executed on March 14, 2006 is March 14, 2011.  No later than March 25, 2009, the
Maker shall execute and deliver an amended and restated debenture certificate
reflecting the March 14, 2011 Maturity Date and the Adjusted Conversion Price,
in substantially the form attached hereto as Exhibit A (the “Amended and
Restated Debenture Certificate”).  The parties acknowledge and agree that the
Amended and Restated Debenture Certificate shall supersede, replace and void the
originally issued Debenture certificate upon execution and delivery of the
Amended and Restated Debenture Certificate to the Holder.





--------------------------------------------------------------------------------




2.

Provision for the Accrual of the Interests.  Each of the Maker and the Holder
agree that interest payable under the Debenture shall accrue and be payable on
the Maturity Date.  Accordingly, Section 1.2 of the Amended and Restated
Debenture Certificate entitled  “Interest” shall read as follows:




“Beginning on the effective date of this Debenture, March, 14, 2009, the
outstanding principal balance of this Debenture shall bear interest, in arrears,
at a rate per annum equal to 6% which interest shall accrue, together with all
interest unpaid prior to the effective date of this Debenture, compounded
quarterly and be payable, along with principal, in one lump sum on the Maturity
Date.”




3.

Amendment of Maturity Date of the Warrants.  Each of the Maker and the Holder
agree, ratify and confirm that the Expiration Date of the Warrants executed on
March 14, 2006 shall be extended to March 21, 2014.  No later than March 25,
2009, the Maker shall execute and deliver amended and restated warrant
certificates reflecting the March 21, 2014 Expiry Date and the Adjusted Exercise
Price, in substantially the forms attached hereto as Exhibit B and Exhibit C
(the “Amended and Restated Warrant Certificates”).  The parties acknowledge and
agree that the Amended and Restated Warrant Certificates shall supersede,
replace and void the originally issued Warrant certificates upon execution and
delivery of the Amended and Restated Warrant Certificates to the Holder.




4.

Waiver of Prior Defaults.  The parties hereto mutually agree to waive strict
compliance with any and all of the terms of the Debenture, the Warrants or any
other related investment documents originally entered into on March 14, 2006
which may have occurred prior to the date of this Agreement.  The parties
further agree, however, that such waiver shall not act as precedent, or may it
be relied on to form the basis for the waiver of any future breaches or defaults
of any nature.




5.

Consideration Warrants.  In consideration for the covenants, releases and other
undertakings set forth in this Agreement, the Maker shall issue to the Holder,
no later than March 25, 2009, a Class C Warrant exercisable to purchase
7,500,000 Common Shares at US$0.07 per share, expiring March 21, 2014, in
substantially the form attached hereto as Exhibit D (the “Consideration Warrant
Certificate”).




6.

The Effect of This Agreement on Other Investment Instruments. The amendments
contained in this Agreement shall amend the Investment Documents executed on
March 14, 2006 by the parties hereto only as necessary to carry out the intent
of this Agreement.  To the extent not contradictory, all other terms and
conditions of the Investment Documents shall remain in full force and effect and
 the future conduct of the parties related to the Investment Documents shall be
subject to all other conditions and agreements contained therein.




7.

Definitions.  All defined terms not defined in this Agreement shall have the
meaning as defined in the relevant Investment Document where such term is
defined.




8.

Notice and Deliveries.  All deliveries and registrations of the Amended and
Restated Debenture Certificate, the Amended and Restated Warrant Certificates
and the Consideration Warrant Certificate under this Agreement shall be made in
accordance with the Registration and Delivery Instructions attached hereto.








2







--------------------------------------------------------------------------------

Dated this ___day of March, 2009.







RAB SPECIAL SITUATIONS (MASTER) FUND LIMITED




By:_______________________________




Authority__________________________







EMPIRE ENERGY CORPORATION INTERNATIONAL




By:_______________________________




Authority__________________________











3







--------------------------------------------------------------------------------










Registration and Delivery Instructions

Holder Information

Registration Information

Registration of the certificates representing the Securities should be made
exactly as follows (if space is insufficient, attach a list):

RAB Special Situations (Master)  Fund Limited

c/o RAB Capital Plc

1 Adam Street

London WC2N 6LE

United Kingdom

Phone:  44 20 7389 7000

Fax:  44 20 7389 7057

email:  legal@rabcap.com

Credit Suisse Client Nominees (UK) Limited
One Cabot Square

London, United Kingdom

E14 4QJ




Delivery of Certificates

The certificates representing the Securities are to be delivered as follows (if
different from the address(es) set forth above):

 

 




Street Address:

City, State, Postal/Zip Code:

Contact Name/Phone No.:




Prime Brokerage Settlements

CSFB (Europe) Ltd.

One Cabot Square

London E14 4QJ

United Kingdom

Phone:  44 20 7888 1187

Fax:  44 20 7458 8245

Notation:

RAB Special Situations (Master)  Fund Limited




















4





